       Case 3:20-cv-02099-E Document 7 Filed 10/20/20                 Page 1 of 7 PageID 26



                      UNITED STATES DISTRICT COURT
                                 For the Northern District of Texas
 CORNELL JONES                                      ) CIVIL ACTION CASE NO.
 Plaintiff                                          )
                                                    ) 3:20-CV-20-2099
 v.                                                 )
                                                    )
                                                    )JOINT ANSWER AND
                                                    )COUNTERCLAIM
                                                    )
                                                    )
                                                    )
                                                    )
 Lovebond Community Outreach LLC. and
 Darryl Mason


                         DEFENDANTS’ ORIGINAL JOINT ANSWER

NOW COMES, Lovebond Community Outreach, LLC. and Darryl Mason (Defendants) severely
  and jointly hereby DENY all allegations as set forth in Plaintiff’s Civil Action unless otherwise
  admitted to as provided herein.

                               DEFENDANTS’ JOINT DEFENSES
Defendants assert the following defenses:

                                         FIRST DEFENSE

1. Defendants deny all allegations and causes of action as set forth by Plaintiff.
                                       SECOND DEFENSE
2. Plaintiff is not entitled to damages because he was not an employee but in fact an independent
      contractor. As such, the Fair Labor Standards Act (FLSA) does not apply to the parties.
                                        THIRD DEFENSE
3. Alternatively, if Plaintiff is deemed to be an employee within the meaning of any state or
      Federal code, statute and/or regulation, Plaintiff was unjustly enriched to the detriment of
      Defendant LBCO, because Plaintiff failed to actually work equal to or in excess of 40 hours
      per work week. Such failure results in Plaintiff not being covered by the FLSA.
                                         FOURTH DEFENSE
4. Plaintiff’s lawsuit is frivolous, without foundation, vexations, and brought with bad faith.
     Case 3:20-cv-02099-E Document 7 Filed 10/20/20                   Page 2 of 7 PageID 27



                              DEFENDANT MASON’S DEFENSES
5. Defendant denies all allegations asserted against him in Plaintiff’s complaint.
6. Defendant Mason asserts that as an employee of Defendant LBCO, he should be indemnified
    for any action taken against him by Plaintiff while in furtherance of Defendant LBCO’s
    business interest.




Without waiving the aforementioned defenses, Defendants jointly respond in-kind to the factual
assertions made by Plaintiff as follows:
7. Defendants admit to Plaintiff’s allegation as set forth in paragraph 1.
8. Defendants admit to Plaintiff’s allegation as set forth in paragraph 2.
9. Defendants deny Plaintiff’s allegation as set forth in paragraph 3 and holds Plaintiff to his strict
    burden of proof and persuasion. Defendant, Darryl Mason, is an employee of Defendant
    LBCO and demands, to which Defendant LBCO admits, to be indemnified by Defendant
    LBCO based on the allegations set forth in Plaintiff’s complaint. Specifically, Plaintiff’s
    allegations, although denied by both Defendants, would have occurred during the course of
    LBCO’s business activities.
10. Defendants admit to this matter being heard in the United States District Court as asserted in
    paragraph 4 of Plaintiff’s Civil Action.
11. Defendants admit to this matter being venued in the Northern District of Texas as asserted in
    paragraph 5 of Plaintiff’s Civil Action.
12. Defendants admit to Plaintiff’s allegation as set forth in paragraph 6.
13. Defendants deny Plaintiff’s allegation as set forth in paragraph 7 and holds Plaintiff to his strict
    burden of proof and persuasion.
14. Defendants deny Plaintiff’s allegation as set forth in paragraph 8 and holds Plaintiff to his strict
    burden of proof and persuasion.
15. Defendants deny Plaintiff’s allegation as set forth in paragraph 9 and holds Plaintiff to his strict
    burden of proof and persuasion.
16. Defendants deny Plaintiff’s allegation as set forth in paragraph 10 and holds Plaintiff to his
    strict burden of proof and persuasion.
17. Defendants deny Plaintiff’s allegation as set forth in paragraph 11 and holds Plaintiff to his
    strict burden of proof and persuasion.
       Case 3:20-cv-02099-E Document 7 Filed 10/20/20              Page 3 of 7 PageID 28



18. Defendants deny Plaintiff’s allegation as set forth in paragraph 12 and holds Plaintiff to his
      strict burden of proof and persuasion.
19. Defendants deny Plaintiff’s allegation as set forth in paragraph 13 and holds Plaintiff to his
      strict burden of proof and persuasion.
20. Defendants deny Plaintiff’s allegation as set forth in paragraph 14 and holds Plaintiff to his
      strict burden of proof and persuasion.
21. Defendants deny Plaintiff’s allegation as set forth in paragraph 15 and holds Plaintiff to his
      strict burden of proof and persuasion.
22. Defendants deny Plaintiff’s allegation as set forth in paragraph 16 and holds Plaintiff to his
      strict burden of proof and persuasion.
23. Defendants deny Plaintiff’s allegation as set forth in paragraph 17 and holds Plaintiff to his
      strict burden of proof and persuasion.


                                       CAUSES OF ACTION
                                      Unpaid Overtime- FLSA
Defendants re-assert and incorporate all previous defenses and answers as set forth in Paragraphs
1-22 and further denies all causes of action as provided in Plaintiff’s Civil Action paragraphs 18-
33.
24. Defendants deny Plaintiff’s allegation as set forth in paragraph 19 and holds Plaintiff to his
      strict burden of proof and persuasion.
25. Defendants deny Plaintiff’s allegation as set forth in paragraph 20 and holds Plaintiff to his
      strict burden of proof and persuasion.
26. Defendants deny Plaintiff’s allegation as set forth in paragraph 21 and holds Plaintiff to his
      strict burden of proof and persuasion.
27. Defendants deny Plaintiff’s allegation as set forth in paragraph 22 and holds Plaintiff to his
      strict burden of proof and persuasion.
28. Defendants deny Plaintiff’s allegation as set forth in paragraph 23 and holds Plaintiff to his
      strict burden of proof and persuasion.
29. Defendants deny Plaintiff’s allegation as set forth in paragraph 24 and holds Plaintiff to his
      strict burden of proof and persuasion.
30. Defendants deny Plaintiff’s allegation as set forth in paragraph 25 and holds Plaintiff to his
      strict burden of proof and persuasion.
     Case 3:20-cv-02099-E Document 7 Filed 10/20/20                  Page 4 of 7 PageID 29



31. Defendants deny Plaintiff’s allegation as set forth in paragraph 26 and holds Plaintiff to his
   strict burden of proof and persuasion.


                                  Defamation/ Defamation Per Se


Defendants re-assert and incorporate all previous defenses and answers as set forth in each and
every previous section and further denies all causes of action and demands that Plaintiff’s request
for relief as provided in Plaintiff’s Civil Action be denied.


32. Defendants deny Plaintiff’s allegation as set forth in paragraph 28 and holds Plaintiff to his
   strict burden of proof and persuasion.
33. Defendants deny Plaintiff’s allegation as set forth in paragraph 29 and holds Plaintiff to his
   strict burden of proof and persuasion.
34. Defendants deny Plaintiff’s allegation as set forth in paragraph 30 and holds Plaintiff to his
   strict burden of proof and persuasion.
35. Defendants deny Plaintiff’s allegation as set forth in paragraph 31 and holds Plaintiff to his
   strict burden of proof and persuasion.
36. Defendants deny Plaintiff’s allegation as set forth in paragraph 32 and holds Plaintiff to his
   strict burden of proof and persuasion.
37. Defendants deny Plaintiff’s allegation as set forth in paragraph 33 and holds Plaintiff to his
   strict burden of proof and persuasion.
38. Defendants deny all additional allegation as set forth in his complaint and holds Plaintiff to his
   strict burden of proof and persuasion.

                                     DEFENDANTS’ FACTS
39. Defendant, LBCO, is a Limited Liability Company licensed by the state of Texas and doing
   business primarily in Dallas County, Texas.
40. Defendant LBCO employs both employees and Independent Contractors to fulfil contractual
   opportunities that arise from time to time in its course of business.
41. Such contractual obligations are within the mental health industry. Specifically, LBCO will
   be contacted, and contracted by, state agencies, for example, mental health court, school
   districts and/ or medical doctor’s offices to provide mental health care to those potential
   patients.
    Case 3:20-cv-02099-E Document 7 Filed 10/20/20                  Page 5 of 7 PageID 30



42. Upon referral, the potential patient will go through an intake and treatment process with a
   licensed mental health professional employed by LBCO. Once such process is completed,
   LBCO will contact an independent contractor, whose title is either, Qualified Mental Health
   Professionals (QMHP) or Community Support Specialists (CSSP) to inquire as to whether he,
   or she, wishes to accept a referral.
43. LBCO maintains a list of QMHPs and CSSPs. If the referral is accepted by either independent
   contractor, the contractor will be provided a confidential case file, which includes patient
   biological psychological, and social information, in addition to the treatment plan previously
   developed by LBCO.
44. On or about September 2019, Defendant LBCO contracted with Plaintiff in a position entitled
   Community Support Specialist (CSSP). In this capacity, Plaintiff was to provide educational
   and therapeutic services to different appointed clients. As such, Plaintiff was free to decline
   or accept such appointments. If he accepted such appointment, Plaintiff was free to schedule,
   at his leisure, and in accordance with his availability, meetings and outings with his appointed
   clients.
45. Upon accepting an appointment, Plaintiff was aware of how to properly process, note, and
   report his activity on such cases. As part of the case activity process, Plaintiff was to input his
   work performance into an electronic record keeping database.            This database was then
   corroborated by physically signed timesheets, signed off on by the principle associated with
   the appointed case. For example, if Plaintiff were assigned to a file, after rendering services,
   prior to his departure from the client, the client would sign a written log that confirmed that
   Plaintiff provided contracted services. After the timesheet was signed it was to be uploaded
   into the computer system or hand delivered to an employee with Defendant. Once this process
   was completed, Plaintiff, would then receive compensation for those services rendered in
   conformity with the agreed upon renumeration.
46. Defendant, LBCO, prior to November 2019 to current, has employed Defendant Mason in the
   position of Vice President. In such position, Defendant Mason runs day to day operations for
   Defendant LBCO.
47. Defendant Mason, in his capacity as Vice President of Defendant LBCO, was contacted by
   different parties advising him that Plaintiff had engaged in inappropriate behavior regarding
   child clients.
    Case 3:20-cv-02099-E Document 7 Filed 10/20/20                 Page 6 of 7 PageID 31



48. On or about February 6, 2020, Defendants met with Plaintiff along with a witness. During this
   meeting, Plaintiff admitted that he engaged in questionable and highly concerning behavior.
49. On February 6, 2020 at approximately 7:49p.m., Plaintiff sent an electronic communication to
   the Chief Executive Officer of Defendant LBCO, admitting that Plaintiff “had a lapse in
   judgement…”.
50. On or about February 7, 2020, Defendants notified Plaintiff that his services were no longer
   needed. Such decision was made after an internal investigation revealed that Plaintiff, did in
   fact, engage in behavior that was inconsistent with the values, standards, moral and legal ethics
   associated with Defendant LBCO.
51. On or about March 2020, Defendant LBCO, was contacted by Plaintiff alleging that he
   believed that Defendant violated the FLSA and engaged in defamatory conduct against
   Plaintiff, all of which was false.
52. Immediately after being notified of these allegations, Defendant conducted an additional
   investigation into both allegations. At the conclusion of the investigation it was determined
   that Plaintiff failed to meet the threshold of working in excess of forty (40) hours per work
   week. Additionally, it was determined that Plaintiff had been greatly overcompensated for
   services not actually rendered.
53. Lastly, it was determined, and ultimately corroborated by Plaintiff himself, that he did in fact
   engage in questionable, yet clearly inappropriate behavior that justified Defendant not
   extending any future contracted opportunities to Plaintiff.

                       DEFENDANT, LBCO, COUNTERCLAIM AND
                                        CAUSE OF ACTION
                                     UNJUST ENRICHMENT
1. Plaintiff and Defendant had an agreement that Plaintiff would provide contracted services for
   Defendant LBCO.
2. Plaintiff and Defendant agreed on a compensatory arrangement in which, based on the services
   rendered, Defendant would be provided appropriate renumeration. Such renumeration was
   based on office policy and procedural compliance, specifically, Plaintiff would pay for services
   corroborated by the required timesheet submission.
3. Plaintiff knowingly submitted, into Defendant LBCO’s electronic database hours that he knew
   he did not work in conformity with the parties’ arrangement.
     Case 3:20-cv-02099-E Document 7 Filed 10/20/20                 Page 7 of 7 PageID 32



4. Because of this fraudulent behavior and his omission in uploading his timesheets, as agreed,
   Plaintiff was overcompensated which has resulted in Plaintiff being unjustly enriched.

                           DEFENDANTS’ PRAYER FOR RELIEF
Defendants respectfully request that this honorable court:
1. DENY, Plaintiff’s relief in its totality;
2. STRIKE from the case caption any reference to Darryl Mason as a litigant in this matter;
3. ORDER:
       a. Plaintiff to pay reasonable attorneys fees based on blatantly false allegations as set forth
           in Plaintiff’s Complaint;
       b. Plaintiff to pay punitive damages.
       c. Plaintiff to pay, to Defendants, liquidated damages associated with his overpayment
           and unjust enrichment
       d. Plaintiff pay any and all Court costs associated with having to defend and prosecute
           this matter.
4. Any further relief deemed fair and equitable by this honorable court.



   Dated: October 19, 2020                                    Respectfully Submitted,


                                                              ______________________________
                                                              Benjamin E. Myers
                                                              Texas Bar ID No. 24115253
                                                              ATTORNEY FOR DEFENDANTS
                                                              2201 Main Street
                                                              Suite 1018
                                                              Dallas, Texas 75201
                                                              214-563-8921 direct
                                                              Benjamin@mylawfirmpllc.com

                                  CERTIFICATE OF SERVICE

I, Benjamin E. Myers, attorney for Defendants, herby state that on October 20, 2020, served this

document entitled, JOINT ANSWER AND COUNTERCLAIM, upon Plaintiff by and through his

attorney of record, R.S. Ghio, via the Federal Electronic Court Filing System.
